 CAPITAL IRON WORKS CO
.  355 NLRB No. 20 
 127
Capital Iron Works Company 
and
 Boilermakers Lo-
cal Lodge 83, affiliated with International 

Brotherhood of Boilermakers, Iron Ship Build-
ers, Blacksmiths, Forgers & Helpers, AFLŒCIO.
  Case 17ŒCAŒ24499 
March 15, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint.
  Upon a charge, amended 
charge, and second amended charge filed by the Union 
on April 29, June 29, and July 27, 2009, respectively, the 

General Counsel issued the complaint on July 29, 2009, 
against Capital Iron Works Company, the Respondent, 
alleging that it has violated Section 8(a)(5) and (1) of the 

Act.  The Respondent failed to file an answer. 
On August 26, 2009, the General Counsel filed a Mo-
tion for Default Judgment with 
the Board.  Thereafter, on 
August 27, 2009, the Board i
ssued an order transferring 
the proceeding to the Board 
and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 

filed no response.  The allegations in the motion are 
therefore undisputed. 
Ruling on Motion for Default Judgment
1 Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that the answer must be recei
ved on or before August 12, 
2009.  The complaint further st
ated that if no answer was 
filed, the Board may find, pursuant to a motion for de-

fault judgment, that the allegations in the complaint are 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  

See Sec. 3(b) of the Act.   See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377).  
true.  Further, the undisputed allegations in the General 
Counsel™s motion disclose that the Region, by letter 

dated August 13, 2009, advised the Respondent that 
unless an answer was received by August 20, 2009, a 
motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel™s Motion for Default Judgment in part.  As discussed 

below, we deny the motion with respect to the Respon-
dent™s alleged failure to rem
it to the Union dues deducted 
from employee paychecks.  We grant the motion as to 
the remaining allegations.   
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times the Respondent, a corporation, 
with an office and place of
 business located at 701 
Southeast Adams Street, Topeka, Kansas, has been en-
gaged in the fabrication of steel. 
During the 12-month period ending December 31, 
2008, the Respondent, in conducting its business opera-
tions described above, purchased and received at its 

Topeka, Kansas facility goods valued in excess of 
$50,000 directly from points located outside the State of 
Kansas, and sold and shipped goods valued in excess of 

$50,000 from its Topeka, Kansas facility directly to 
points outside the State of Kansas. 
We find that at all material times the Respondent has 
been an employer engaged 
in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act, and that 
Boilermakers Local Lodge 83, affiliated with Interna-
tional Brotherhood of Boilermak
ers, Iron Ship Builders, 
Blacksmiths, Forgers & Helper
s, AFLŒCIO (the Union), 
has been a labor organization 
within the meaning of Sec-
tion 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Mike Buckner has held the posi-
tion of the Respondent™s owner/president and has been a 
supervisor of the Respondent within the meaning of Sec-

tion 2(11) of the Act and an agent of the Respondent 
within the meaning of Section 2(13) of the Act. 
The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the 
Act: All production and maintenance employees, including 
truck drivers, employed by Respondent at its facility 
located at 701 Southeast Adams Street, Topeka, Kan-

sas, but excluding office employees, professional em-
ployees, guards and supervisors as defined in the Taft-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    128 
Hartley Act, and those excluded from the unit by the 
National Labor Relations Board certification in Case 
17ŒRCŒ3895. 
On August 30, 1962, the Union was certified as the 
exclusive collective-bargaining
 representative of the unit, 
and since then, based on Section 9(a) of the Act, it has 
been the exclusive collective-
bargaining representative of 
the unit. 
A.  Refusals to Bargain 
The complaint alleges that, on about July 7, 2008, the 
Union and the Respondent r
eached complete agreement 
on terms and conditions of employment of the unit to be 
incorporated in a collective-
bargaining agreement (the 
collective-bargaining agreemen
t).  Since about February 
9, 2009, the Union has requested that the Respondent 

execute a written contract containing the agreement.  
Since about February 9, 2009, however, the Respondent 
has failed and refused to execute the collective-

bargaining agreement.  By this conduct, the Respondent 
has failed and refused to bargain with the Union in viola-
tion of Section 8(a)(5) and (1) of the Act.   
In addition, the complaint alleges that, during the 6-
month period preceding the filing of the charge through 
the date of the complaint, the Respondent has failed to 

grant employees a 50-cent periodic wage increase in ac-
cordance with the co
llective-bargaining agreement.  The 
complaint also alleges that 
since about March 15, 2009, 
the Respondent has failed to make 401(k) contributions 
for hours that employees work
ed in 2008.  The complaint 
further alleges that, since about February 2009, the Re-

spondent has failed to reimburse employees for safety 
glasses at the monetary level specified in the collective-
bargaining agreement.  The foregoing subjects relate to 
wages, hours, and other terms and conditions of em-
ployment of the unit and are mandatory subjects for the 

purposes of collective bargaining.  Further, the Respon-
dent engaged in the conduct described above without 
prior notice to the Union and without affording the Un-

ion an opportunity to bargain with the Respondent with 
respect to this conduct and th
e effects of this conduct.  
Accordingly, the Respondent refused to bargain in viola-

tion of Section 8(a)(5) and (1) of the Act. 
B.  Failure to Remit Dues Deductions from  
Employee Paychecks 
The complaint further alleges that, at all material 
times, the Respondent has failed and refused to remit to 
the Union moneys deducted from employee paychecks 

pursuant to dues-checkoff authorizations for the months 
of December 2008 and May 2
009.  In addition, the com-
plaint alleges that, in late April 2009, the Respondent 
delayed in remitting to the Union moneys deducted from 
employee paychecks pursuant 
to dues-checkoff authori-
zations for the months of January 2009 through March 
2009.  The complaint alleges that these are mandatory 

subjects for the purpose of co
llective bargaining, that the 
Respondent engaged in the conduct without prior notice 
to the Union and without affording the Union an oppor-

tunity to bargain, and that the Respondent thereby re-
fused to bargain with the Union in violation of Section 
8(a)(5).
2 We decline to grant default judgment with respect to 
these allegations.  The General Counsel™s complaint does 
not allege the effective date of the parties™ collective-
bargaining agreement or that
 the agreement contained a 
dues-checkoff provision.  In similar circumstances, the 

Board declined to grant the General Counsel™s motion for 
default judgment alleging that an employer™s failure to 
remit union dues violated Section 8(a)(5) because the 

General Counsel™s complaint did not allege the effective 
date of the parties™ collective-bargaining agreement or 
whether the agreement incl
uded a dues-checkoff provi-
sion.  See 
Quality Assured Products
, 297 NLRB No. 137 
(1990) (not reported in Board volumes), enfd. 929 F.2d 
701 (6th Cir. 1991).  Nothing herein precludes the Gen-

eral Counsel from amending the complaint to address 
this pleading deficiency.  In addition, a new hearing is 
not required if, in the event of an amendment to the com-

plaint, the Respondent again fails to answer, thereby ad-
mitting evidence that would permit the Board to find the 
violations alleged and order an appropriate remedy.  In 

such circumstances, the General Counsel may file a new 
motion for default judgment with respect to the amended 
complaint allegations.   
C.  Information Requests 
The complaint alleges that, on about April 10, 2009, 
the Union requested in writing that the Respondent pro-
vide the Union a copy of the following documents for the 
period of July 1, 2008, to the date of the request: 
(1) All payroll records and other documents related to 
payment of performance based pay to bargaining unit 
employees; 
(2) All payroll records for all employees who are not at 
the top of their classification; 
                                                          
 2 The complaint actually alleges that
 the Respondent™s refusal to bar-
gain violated ﬁSection 8(a)(1) and (5
) and Section 8(d) of the Act.ﬂ  
However, the 8(a)(1) allegation appear
s to be a derivative of the 8(a)(5) 
allegation rather than an independent
 8(a)(1) allegation.  See, e.g.,
 Advanced Telephonics, Inc.
, 341 NLRB 317, 318 fn. 3 (2004); and 
ABF 
Freight System, Inc.
, 325 NLRB 546 fn. 3 (1998).  
 CAPITAL IRON WORKS CO
. 129
(3) All records, copies of checks and other documents 
related to the Company™s reimbursement payment to 
unit employees for prescription glasses; 
(4) All 401(k) contribution records. 
 In addition, the complaint alleges that, on about May 
14, 2009, the Union requested in writing that the Re-

spondent provide the Union 
with an accounting of the 
dues moneys remitted to the Union by check #16099.  
The complaint further alleges that the above-stated in-

formation requested by the Union is necessary for, and 
relevant to, the Union™s performance of its duties as the 
exclusive collective-bargaining 
representative of the unit.  
At all material times, and continuing through the date of 
the complaint, the Respondent has failed and refused to 

furnish the Union with the requested information.  The 
Respondent has thereby violated Section 8(a)(5) and (1). 
CONCLUSION OF 
LAW By failing and refusing to execute a written contract 
embodying the terms of the collective-bargaining agree-
ment reached on July 7, 2
008, failing to grant employees 
a periodic wage increase in accordance with the collec-
tive-bargaining agreement, fa
iling to make 401(k) con-
tributions for hours that employees worked in 2008, fail-

ing to grant reimbursements for safety glasses as required 
in the collective-bargaining agreement, and failing and 
refusing to provide the Union with the information it 

requested on April 10 and May 14, 2009, the Respondent 
failed and refused to bargain collectively and in good 
faith with the exclusive colle
ctive-bargaining representa-
tive of its employees within the meaning of Section 8(d) 
of the Act, and has thereby engaged in unfair labor prac-
tices affecting commerce with
in the meaning of Section 
8(a)(5) and (1) of the Act, and Section 2(6) and (7) of the 
Act.  REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.   
Specifically, having found 
that the Respondent has 
violated Section 8(a)(5) and (1) by failing and refusing, 
since about February 9, 2009, to execute a written con-
tract that incorporates th
e terms of the collective-
bargaining agreement reached by the parties on about 
July 7, 2008, we shall order the Respondent to execute 
and implement a written contract containing the collec-

tive-bargaining agreement and gi
ve retroactive effect to 
its terms.  We shall also order the Respondent to make 
the unit employees whole for any loss of earnings and 

other benefits they may have suffered as a result of the 
Respondent™s refusal to execut
e the collective-bargaining 
agreement in the manner set forth in 
Ogle Protection 
Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th 
Cir. 1971), with interest as prescribed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987).
3  Further, having found that the Respondent has violated 
Section 8(a)(5) and (1) by failing to grant employees a 

periodic wage increase in accordance with the collective-
bargaining agreement and by failing to reimburse em-
ployees for safety glasses at the monetary level specified 

in the collective-bargaining ag
reement, we shall order the 
Respondent to make Darren Janssen, Gary King, and 
Christopher Ortega whole with respect to the failure to 
grant the wage increase, and employee Kermit Schrenk 
whole with respect to the failure to pay reimbursement 

for safety glasses, with in
terest, as prescribed in 
New Horizons for the Retarded
, supra. 
Having found that the Respondent has violated Section 
8(a)(5) and (1) by failing to make the 401(k) contribution 
for hours that unit employees worked in 2008, we shall 
order the Respondent to make such contributions to the 

401(k) plan, including any additional amounts due the 
plan in accordance with 
Merryweather Optical Co.
, 240 
NLRB 1213, 1216 fn. 7 (1979).
4   We shall also order the 
Respondent to reimburse the unit employees for any ex-
penses ensuing from its failure to make the required con-
tributions, in accord with 
Kraft Plumbing & Heating
, 252 
NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 
1981).  Such amounts should be computed in the manner 
set forth in 
Ogle Protection Service
, supra, with interest 
as prescribed in 
New Horizons for the Retarded
, supra. 
Having found that the Respondent has violated Section 
8(a)(5) and (1) by failing and refusing to provide the Un-
ion with information it requested on April 10 and May 
14, 2009, we shall order the Respondent to provide the 

Union with the requested information. 
ORDER The National Labor Relations Board orders that the 
Respondent, Capital Iron Works Company, Topeka, 
Kansas, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
                                                          
 3  In the complaint, the General Counsel seeks an Order requiring 
that the Respondent pay quarterly 
compounded interest on all monetary 
awards.  Having duly considered the ma
tter, we are not prepared at this 
time to deviate from our current prac
tice of assessing simple interest.  
See, e.g., 
Glen Rock Ham,
 352 NLRB 516 fn. 1 (2008), citing 
Rogers 
Corp., 344 NLRB 504 (2005). 
4  To the extent that an employee has made personal contributions to 
the 401(k) plan that have been accept
ed by the plan in lieu of the Re-
spondent™s delinquent contributions to the plan during the period of the 
delinquency, the Respondent will re
imburse the employee, but the 
amount of such reimbursement will constitute a setoff to any amount 
that the Respondent otherwise owes the plan. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    130 
(a)  Failing and refusing to bargain collectively and in 
good faith with Boilermakers Local Lodge 83, affiliated 
with International Brotherhood of Boilermakers, Iron 
Ship Builders, Blacksmiths, Forgers & Helpers, AFLŒ

CIO, the Union, by failing to execute a written contract 
(the collective-bargaining agreement) with the Union as 
the exclusive collective-barg
aining representative of the 
following unit: 
All production and maintenance employees, including 
truck drivers, employed by Respondent at its facility 

located at 701 Southeast Adams Street, Topeka, Kan-
sas, but excluding office employees, professional em-
ployees, guards and supervisors as defined in the Taft-
Hartley Act, and those excluded from the unit by the 
National Labor Relations Board certification in Case 

17ŒRCŒ3895. 
(b)  Failing to grant employees a periodic wage in-
crease in accordance with 
the collective-bargaining 
agreement. 
(c)  Failing to make 401(k) contributions on behalf of 
unit employees for hours worked in 2008. 
(d)  Failing to reimburse employees for safety glasses 
at the monetary level specified in the collective-
bargaining agreement. 
(e)  Failing and refusing to furnish the Union informa-
tion that is relevant and necessary to its role as the exclu-
sive collective-bargaining representative of the unit. 
(f)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Execute and implement a written contract contain-
ing the collective-bargaining
 agreement reached by the 
parties on July 7, 2008, give retroactive effect to the 

terms and conditions of the ag
reement, and make the unit 
employees whole for any loss of earnings and other 
benefits attributable to our unlawful conduct, with inter-

est, in the manner set forth in the remedy section of this 
decision. (b)  Make employees Darren Janssen, Gary King, and 
Christopher Ortega whole for losses due to the failure to 
grant a periodic wage increase in accordance with the 
collective-bargaining agreement, with interest as set forth 

in the remedy section of this decision.   
(c)  Make all required 401(k) contributions that have 
not been made for hours worked by unit employees in 

2008, including any additional amounts due the plan, and 
make whole the unit employees for any loss of interest 
that they may have suffered and any expenses ensuing 

from the Respondent™s unlawful failure to make the 
401(k) contributions for hours worked in 2008, as set 
forth in the remedy section of this decision. 
(d)  Make employee Kermit Schrenk whole for losses 
due to the failure to reimburse him for safety glasses at 

the monetary level specified in the collective-bargaining 
agreement, with interest as set forth in the remedy sec-
tion of this decision.    
(e)  Furnish the Union with the information that it re-
quested on April 10 and May 14, 2009. 
(f)  Within 14 days after service by the Region, post at 
its facility in Topeka, Kansas, copies of the attached no-
tice marked ﬁAppendix.ﬂ
5  Copies of the notice, on forms 
provided by the Regional Director for Region 17, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 

for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 

gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-

rent employees and former employees employed by the 
Respondent at any time since October 2008. 
(g)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(h)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
                                                           
 5  If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 CAPITAL IRON WORKS CO
. 131
The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 fail and refuse to bargain collectively 
and in good faith with Boilermakers Local Lodge 83, 
affiliated with International Brotherhood of Boilermak-
ers, Iron Ship Builders, Bl
acksmiths, Forgers & Helpers, 
AFLŒCIO, by failing to execute a written contract (the 
collective-bargaining agreemen
t) with the Union as the 
exclusive collective-bargaining
 representative of the fol-
lowing unit: 
All production and maintenance employees, including 
truck drivers, employed by us at our facility located at 

701 Southeast Adams Street, Topeka, Kansas, but ex-
cluding office employees, professional employees, 
guards and supervisors as defined in the Taft-Hartley 

Act, and those excluded from the unit by the National 
Labor Relations Board certification in Case 17ŒRCŒ
3895. WE WILL NOT
 fail to grant you a periodic wage in-
crease in accordance with 
the collective-bargaining 
agreement. 
WE WILL NOT
 fail to make 401(k) contributions for 
hours worked by our employees. 
WE WILL NOT
 fail to reimburse you for safety glasses 
at the monetary level specified in the collective-
bargaining agreement.  
WE WILL NOT
 fail and refuse to furnish the Union in-
formation that is relevant and necessary to its role as the 
exclusive collective-bargaining
 representative of our unit 
employees. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
 execute and implement a written contract 
containing the collective-ba
rgaining agreement reached 
by us and the Union on July 7, 2008, 
WE WILL
 give retro-
active effect to the terms 
and conditions of the agree-
ment, and 
WE WILL
 make the you whole for any loss of 
earnings and other benefits you may have suffered be-
cause of our unlawful conduct, with interest. 
WE WILL make whole employees Darren Janssen, Gary 
King, and Christopher Ortega for our failure to grant a 
periodic wage in accordan
ce with the collective-
bargaining agreement, with interest. 
WE WILL make all required 401(k) contributions that 
have not been made for hours worked by our employees 
in 2008, including any additional amounts due the plan, 

and WE WILL
 make whole our unit employees for any 
loss of interest that they may have suffered and any ex-
penses ensuing from our unlawful failure to make the 

401(k) contributions for hours worked in 2008.   
WE WILL make whole employee Kermit Schrenk for 
our failure to reimburse him for safety glasses at the 

monetary level specified in the collective-bargaining 
agreement, with interest.  
WE WILL
 furnish the Union with the information that it 
requested on April 10 and May 14, 2009. 
CAPITAL IRON WORKS CO.   